Citation Nr: 0921083	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1952, and his decorations include the Purple Heart Medal, the 
Presidential Unit Citation Medal with 1 Star, and the Navy 
Occupation with E Clasp.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2003 as a result of 
respiratory failure due to, or as a consequence of, 
pneumonia; other significant conditions noted on the death 
certificate include emphysema and congestive heart failure.

2.  Prior to his death, the Veteran was service connected for 
5 separate gunshot wounds, including a gunshot wound to the 
upper left chest.     

3.  The medical evidence shows that it is at least as likely 
as not that the Veteran's service-connected gunshot wound to 
the chest contributed substantially or materially to his 
death. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A Veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

The appellant contends that the Veteran's chest wound, which 
he incurred in the Korean War, caused him to have difficulty 
with his lungs for the remainder of his life, and ultimately 
led him to develop the lung conditions that caused his death.  

The basic facts of this case are not in dispute.  Prior to 
his death, the Veteran was service connected for, amongst 
other conditions, a gunshot wound to the upper left chest.  
Additionally, the Veteran's death certificate indicates that 
his direct cause of death was respiratory failure due to 
pneumonia.  As such, the issue on this appeal is whether the 
Veteran's service-connected gunshot wound to the chest was a 
principal or a contributory cause of his death.  

The medical evidence of record, namely the March 2004 letter 
submitted by the Veteran's private physician, Dr. L.E.E., and 
the April 2005 VA medical opinion of record establishes that, 
although the Veteran's service-connected gunshot wound to the 
chest was not the principal cause of the Veteran's death, it 
was a substantial contributing factor in his death.  In his 
letter, Dr. L.E.E. reported that the Veteran's battle injury 
involving bullet and shrapnel wounds to the lung may have 
impaired his ability to recover from pneumonia and may have 
led to his death from respiratory failure.  Additionally, the 
VA doctor provided the opinion that the Veteran's gunshot 
wound to the upper chest with left pneumothorax and residual 
chronic pleurisy may have increased his 
susceptibility/reduced his resistance to pulmonary 
infections.  Although the VA examiner went on to state that 
the Veteran's gunshot wound did not cause chronic obstructive 
pulmonary disease (COPD), significantly impair his general 
health, or render him significantly debilitated to make him 
significantly less capable to resist the effects of the other 
conditions that caused his death, i.e., pneumonia, 
respiratory failure, and COPD, he did not provide a basis for 
this opinion.  Based on the foregoing, the Board finds that 
the medical evidence is in relative equipoise.  When the 
evidence is in relative equipoise, the appellant is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Accordingly, the Board resolves reasonable doubt in 
appellant's favor and finds that the Veteran's service-
connected gunshot wound to the upper left chest contributed 
substantially or materially to his death by respiratory 
failure due to pneumonia.  See 38 C.F.R. § 3.312.  
Accordingly, service connection for the cause of the 
Veteran's death is warranted.  See 38 C.F.R. §§ 3.102, 3.312.  
In light of this result, a detailed 



discussion of VA's various duties to notify and assist is 
unnecessary, as any potential failure of VA in fulfilling 
these duties is harmless error.


ORDER

Service connection for the Veteran's cause of death is 
granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


